The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
This paper was issued in order to correct number of allowed claims. Specifically, claim 8 was not exist and therefore is not allowed. 
By amendment of August 11, 2021, the Applicant filed a Terminal Disclaimer in order to overcome the outstanding rejection. Therefore, claims 1-7 and 9 to 20 are currently active in the application and in condition for allowance. 

EXAMINER’S COMMENTS
This communication is issued in order to correct number of allowed claims. Specifically, claim 8 was not existing and therefore is not allowed. Therefore, claims 1-7 and 9-20 are currently active in the application and in condition for allowance. The Applicant’s representative Mr. Farooqui was contacted and informed that claim 8 is taken out from allowed claims. 

Terminal Disclaimer
The terminal disclaimer filed on August 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,775,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1 and 10: “A method of generating musical outputs from a spherical input and output device, comprising the steps of: tossing said device against a surface of an object to generate a return movement; activating a sensor embedded under a compressive material of said device to generate a force signal corresponding to the impact of said device against said surface; activating an inertial measurement unit sensor to generate an inertial measurement unit signal corresponding to the acceleration, velocity or spin of said return movement; processing said force signal to generate force data; processing said inertial measurement unit signal to generate inertial measurement data; transmitting said force data and said inertial measurement data to a receiving device electrically coupled to the spherical input and output device; translating said force data and said inertial measurement unit data to generate a musical output corresponding to the force and one of acceleration, velocity or rotation of the return movement.”,  as illustrated in Figures 2-3 and described in paragraphs [0078-0081] of the instant specification US Patent Publication 2020/0371622 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692